Exhibit 10.1

CONVERSION, TENDER AND VOTING AGREEMENT

THIS CONVERSION, TENDER AND VOTING AGREEMENT (this “Agreement”), dated as of
January 20, 2007, is made and entered into by and among QinetiQ North America
Operations, LLC, a Delaware limited liability company (“Parent”), Apollo Merger
Sub Inc., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”, and together with Parent, the “Buyer Parties”), Analex
Corporation, a Delaware corporation (the “Company”), and the persons listed on
Schedule I hereto (collectively, the “Security Holders”).

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent, Merger Sub and the Company have entered into an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended from time to time, the
“Merger Agreement”), pursuant to which (a) Merger Sub will make a cash tender
offer for all of the outstanding shares of the Company’s common stock, par value
$0.02 per share (the “Common Stock”), subject to the terms and conditions of the
Merger Agreement (such offer as it may be amended from time to time as permitted
under the Merger Agreement, the “Offer”), and (b) Merger Sub will be merged with
and into the Company (the “Merger”);

WHEREAS, in connection with the Offer and the Merger, and subject to the terms
and conditions of this Agreement, each Security Holder has irrevocably agreed to
(i) convert, effective as of the Expiration Date, (A) each such Security
Holder’s convertible secured subordinated promissory notes issued by the Company
on December 9, 2003 (“Series A Notes” and collectively with the Series A
Preferred and Series B Preferred, the “Convertible Instruments”) into shares of
Series A Preferred and (B) each such Security Holder’s Series A Preferred and
Series B Preferred (including any Series A Preferred issued upon conversion of
the Series A Notes) of the Company into shares of Common Stock, (ii) tender such
Common Stock (including any Common Stock acquired upon conversion or exercise,
as applicable, of the Convertible Instruments) in response to the Offer, and
(iii) vote such Convertible Instruments and/or Common Stock, as applicable, in
favor of the Merger and against any Acquisition Proposal;

WHEREAS, in connection with the Offer and the Merger, and subject to the terms
and conditions of this Agreement, each Security Holder has agreed to convert for
cash each such Security Holder’s Series A Common Stock Warrants (“Series A
Warrants”) and Series B Common Stock Warrants (“Series B Warrants”), as
described in Section 5.2(b)(ii) of the Company Disclosure Schedule
(collectively, the “Company Warrants”);

WHEREAS, as an inducement to Buyer Parties to enter into the Merger Agreement
and incur the obligations set forth therein, Buyer Parties require each Security
Holder to enter into this Agreement, and each Security Holder desires to enter
into this Agreement; and

WHEREAS, capitalized terms used herein and not defined shall have the meanings
specified in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I: CONVERSION OR EXERCISE OF CONVERTIBLE INSTRUMENTS

Section 1.

(a) Conversion of Series A Preferred Stock. Subject to Section 1(e), each
Security Holder that holds Series A Preferred hereby irrevocably elects,
consents and agrees (i) to convert each share of Series A Preferred that it
holds into shares of Common Stock pursuant to and in accordance with
Section 5(b)(ii) of the Certificate of Designations, Powers, Preferences and
Rights of the Series A Convertible Preferred Stock (the “Series A Certificate”),
effective as of the Expiration Date, provided, that on such Expiration Date
Merger Sub accepts for payment all Shares validly tendered and not withdrawn
pursuant to the Offer (together with the additional conversion of Series A
Preferred Stock contemplated by Section 1(c) below, the “Series A Conversion”)
and (ii) that, pursuant to Section 4(d) of the Series A Certificate, the
transactions contemplated by the Merger Agreement (including the Offer and the
Merger) shall not be treated as a liquidation, dissolution or winding up within
the meaning of Section 4 of the Series A Certificate. The number of shares of
Common Stock issuable upon the Series A Conversion to each holder of Series A
Preferred Stock on the date hereof is set forth next to each such holder’s name
on Schedule I hereto. In accordance with Section 5(b)(ii) of the Series A
Certificate, the Company agrees to pay the holders of Series A Preferred the
accrued and unpaid dividends through the date of conversion, if any, on the
Series A Preferred in cash on the Expiration Date. The Company and the holders
of the Series A Preferred hereby agree that this Agreement shall be deemed an
effective Notice of Conversion (as defined in the Series A Certificate) and the
delivery of Certificates (as defined below) representing the Series A Preferred
to the Company concurrently with the execution and delivery of this Agreement
shall be deemed to satisfy any and all obligations of the holders thereof under
Section 5(c) of the Series A Certificate with respect to such conversion, and no
further action on the part of the holders thereof shall be required. Each of the
Company and the holders of the Series A Preferred hereby waive any and all
provisions of the Series A Certificate regarding the requirements and mechanics
of such conversion, including without limitation, the holders’ of Series A
Preferred right to receive notice and the requirement of the Company to deliver
certificates representing the shares of Common Stock issuable upon conversion
thereof, and instead shall only be entitled to receive the Offer Price per share
of Common Stock. Each holder of Series A Preferred acknowledges and agrees that
the Company may, but is not required to, issue certificates representing shares
of Common Stock issuable upon the Series A Conversion, and if the Company
determines not to issue such certificates, the certificates representing the
Series A Preferred shall represent shares of Common Stock after the conversion
for all purposes, including the Offer and the Merger. Subject to Section 1(e)
hereof, the Company shall determine the exact time of day on the Expiration Date
in which such conversion shall be effective.

(b) Conversion of Series B Preferred Stock. Subject to Section 1(e), each
Security Holder that holds Series B Preferred hereby irrevocably elects,
consents and agrees (i) to convert each share of Series B Preferred that it
holds into shares of Common Stock pursuant to and in accordance with
Section 5(b)(ii) of the Certificate of Designations, Powers, Preferences and
Rights of the Series B Convertible Preferred Stock (the “Series B Certificate”),
effective as of the Expiration Date, provided, that on such Expiration Date
Merger Sub accepts for payment all

 

2



--------------------------------------------------------------------------------

Shares validly tendered and not withdrawn pursuant to the Offer (the “Series B
Conversion” and together with the Series A Conversion, the “Stock Conversion”)
and (ii) that, pursuant to Section 4(d) of the Series B Certificate, the
transactions contemplated by the Merger Agreement (including the Offer and the
Merger) shall not be treated as a liquidation, dissolution or winding up within
the meaning of Section 4 of the Series B Certificate. The number of shares of
Common Stock issuable to each such holder of Series B Preferred upon the
conversion described in the immediately preceding sentence is set forth next to
each such holder’s name on Schedule I hereto. In accordance with
Section 5(b)(ii) of the Series B Certificate, the Company agrees to pay the
holders of Series B Preferred the accrued and unpaid dividends through the date
of conversion, if any, on the Series B Preferred in cash on the Expiration Date.
The Company and the holders of the Series B Preferred Stock hereby agree that
this Agreement shall be deemed an effective Notice of Conversion (as defined in
the Series B Certificate) and the delivery of Certificates (as defined below)
representing the Series B Preferred to the Company concurrently with the
execution and delivery of this Agreement shall be deemed to satisfy any and all
obligations of the holders thereof under Section 5(c) of the Series B
Certificate with respect to such conversion, and no further action on the part
of the holders thereof shall be required. Each of the Company and the holders of
the Series B Preferred hereby waive any and all provisions of the Series B
Certificate regarding the requirements and mechanics of such conversion,
including without limitation, the holders’ of Series B Preferred right to
receive notice and the requirement of the Company to deliver of certificates
representing the shares of Common Stock issuable upon conversion thereof, and
instead shall only be entitled to receive the Offer Price per share of Common
Stock. Each holder of Series B Preferred acknowledges and agrees that the
Company may, but is not required to, issue certificates representing shares of
Common Stock issuable upon the Series B Conversion, and if the Company
determines not to issue such certificates, the certificates representing the
Series B Preferred shall represent shares of Common Stock after the conversion
for all purposes, including the Offer and the Merger. Subject to Section 1(e)
hereof, the Company shall determine the exact time of day on the Expiration Date
in which such conversion shall be effective.

(c) Conversion of Series A Notes. Subject to Section 1(e), each Security Holder
that holds a Series A Note hereby irrevocably elects, consents and agrees to
convert each Series A Note (including all accrued but unpaid interest on such
notes) that it holds into shares of Series A Preferred pursuant to and in
accordance with Section 1.3 of the Series A Note, effective as of the Expiration
Date (the “Note Conversion”). The Security Holder hereby agrees that (i) the
Company will be deemed to have offered to prepay the applicable Series A Note
pursuant to Section 1.3 of the Series A Note, (ii) each Security Holder that
holds a Series A Note hereby elects to be prepaid by conversion pursuant to
clause (ii) of Section 1.3(a) of the Series A Note whereby each such holder’s
Series A Note will be converted into Series A Preferred Stock in accordance with
Section 1.3 of the Series A Note, and (iii) each Security Holder that holds a
Series A Note hereby waives any and all provisions of the Series A Notes
regarding the requirements and mechanics of such conversion, including without
limitation, the right to receive notice, the condition precedent that there
shall be in effect a registration statement filed with the Securities and
Exchange Commission with respect to the underlying shares, and the requirement
of the Company to deliver certificates representing the shares of Series A
Preferred issuable upon conversion thereof. In accordance with Section 3 of each
the Series A Note, the Company will pay to each holder cash in lieu of
fractional shares that such holder of Series A Notes would otherwise be entitled
to receive upon the Note Conversion. Each holder of Series A Notes

 

3



--------------------------------------------------------------------------------

acknowledges and agrees that the Company may, but is not required to, issue
certificates representing shares of Series A Preferred issuable upon the Note
Conversion, and if the Company determines not to issue such certificates, the
certificates representing the Series A Note shall represent shares of Series A
Preferred after the Note Conversion for all purposes. Each holder of a Series A
Note hereby irrevocably elects, consents and agrees to contemporaneously convert
the Series A Preferred it receives in the Note Conversion in accordance with
Section 1(a) above. The Company and each holder of a Series A Note agrees that
the conversion of Series A Preferred shall be on the same terms and conditions
as set forth in Section 1(a) with the same force and effect as if each holder of
a Series A Note was a holder of Series A Preferred share as of the date hereof.
Subject to Section 1(e) hereof, the Company shall determine the exact time of
day on the Expiration Date in which both such conversions shall be effective.
Effective immediately upon the receipt by each Security Holder that holds a
Series A Note of the Offer Price for each share of Common Stock tendered
pursuant to this Agreement, all pledges, guarantees, security interests, liens
and other encumbrances related to the Series A Notes or arising out of any
agreement entered into in connection with the issuance of the Series A Notes
granted to each Security Holder that holds a Series A Note shall automatically
be deemed to be terminated and released. Each Security Holder that holds a
Series A Note will promptly execute and deliver to the Company (or its legal
counsel) any such lien releases, mortgage releases, discharges of security
interests (including in respect of intellectual property), pledges and
guarantees and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary to release, as of record, the security
interests and all notices of security interests and liens previously filed by
each Security Holder that holds a Series A Note with respect to the Series A
Notes or any agreement entered into in connection with the issuance of the
Series A Notes, provided, however, that such releases shall be filed and become
effective only following the receipt by each Security Holder that holds a Series
A Note of the Offer Price for each share of Common Stock tendered pursuant to
this Agreement. Upon the receipt by each Security Holder that holds a Series A
Note of the Offer Price for each share tendered pursuant to this Agreement,
(1) each Security Holder that holds a Series A Note hereby authorizes the
Company (or its legal counsel) to prepare and file all such UCC and other
termination statements and related filings as may be necessary to effectuate the
provisions of this Section 1(c), (2) each Security Holder that holds a Series A
Note shall deliver to the Company (or its legal counsel) all instruments
evidencing pledged debt, and (3) to the extent recordation of any applicable
discharge or release document cannot be done by the Company (or its legal
counsel), each Security Holder that holds a Series A Note, if requested to do so
in writing by the Company, will promptly record such discharge or release
document in the appropriate jurisdiction.

(d) Conversion of Company Warrants. Subject to Section 1(e) hereof, each
Security Holder shall convert for cash all of such Security Holder’s Company
Warrants, and shall be entitled to receive cash payments with respect to such
Company Warrants from the Company as of the Effective Time, on the terms and
conditions set forth in Section 4.4(e) of the Merger Agreement (the “Warrant
Conversion”), provided however, that if the exercise price per share of any such
Company Warrant is equal to or greater than the Offer Price (as defined in the
Merger Agreement), such Company Warrant shall be canceled without any cash
payment being made in respect thereof. Each of the Company and the holders of
the Company Warrants hereby waive any and all provisions of the Company Warrants
regarding the requirements and mechanics of the exercise of such warrants,
including without limitation, the holders’ of Company Warrants

 

4



--------------------------------------------------------------------------------

right to receive notice and the requirement of the Company to deliver
certificates representing the shares of Common Stock issuable upon exercise
thereof, and instead shall only be entitled to receive the consideration with
respect to such Company Warrants as set forth in Section 4.4(e) of the Merger
Agreement.

(e) Stock Conversion, Note Conversion and Warrant Conversion. In addition to
being subject to the other terms and conditions set forth in this Agreement, the
Stock Conversion, Note Conversion and Warrant Conversion shall each be subject
to the satisfaction or waiver of each of the conditions to the Offer set forth
on Annex A to the Merger Agreement, other than the Minimum Condition, which
shall not operate as a condition or otherwise apply to the Stock Conversion,
Note Conversion or Warrant Conversion but which shall be otherwise satisfied in
accordance with the terms of this Agreement.

ARTICLE II: TENDER OF COMMON STOCK

Section 2.

(a) Each Security Holder hereby irrevocably instructs the Company to tender, on
its behalf, the Common Stock beneficially owned by such holder into the Offer
immediately upon the conversions contemplated in Article I and not to withdraw,
or cause to be withdrawn, from the Offer such Common Stock at any time, except
in accordance with the Merger Agreement. Each Security Holder shall not tender
(or agree to tender) the Common Stock or any Convertible Instrument into any
exchange or tender offer commenced by a third party other than Parent or Merger
Sub in accordance with the Merger Agreement.

(b) Subject to each Security Holder’s written consent to the content of the
disclosure, which consent shall not be unreasonably withheld, each Security
Holder hereby severally agrees to permit the Company and the Buyer Parties to
publish and disclose in the Offer Documents (and any other press release or
announcement that may be issued in accordance with the terms of the Merger
Agreement) and, if approval of the stockholders of the Company is sought or
given under applicable law, the Proxy Statement (including all documents and
schedules filed with the SEC), such Security Holder’s identity and intent with
respect to the Convertible Instruments and the Common Stock and the nature of
such Security Holder’s commitments, arrangements, and understandings under this
Agreement.

(c) Each Security Holder hereby irrevocably constitutes and appoints the Company
as its true and lawful agent and attorney-in-fact with the full power and
authority to act on behalf of the Security Holder with respect to the matters
set forth in Sections 2(c)(i) and 2(c)(ii) hereof. In furtherance thereof, each
Security Holder shall, on the date hereof, deliver to the Company all
certificates and notes, as applicable, in proper deliverable form (in accordance
with Section 5(c) of the Series A Certificate, or 5(c) of the Series B
Certificate, as applicable), representing all of such Security Holder’s
Convertible Instruments (the “Certificates”). The Certificates representing the
Convertible Instruments are to be held by the Company as custodian for the
account of the undersigned and are to be converted, exercised, tendered and
voted by the Company in accordance with this Agreement. Each Security Holder
agrees to deliver to the Company such additional documentation as the Company or
its counsel may reasonably request

 

5



--------------------------------------------------------------------------------

to effectuate or confirm compliance with any of the provisions hereof, to be in
form and substance reasonably satisfactory in all respects to the Company. The
Company is hereby authorized and directed to:

(i) hold the Certificates deposited with the Company hereunder in its custody,
and

(ii) on the Expiration Date (provided, that on such Expiration Date Merger Sub
accepts for payment all Shares validly tendered and not withdrawn pursuant to
the Offer) take all necessary action to (A) effect the Note and Stock Conversion
pursuant to Article I hereof, (B) tender and not withdraw, or cause to be
withdrawn from the Offer at any time (except in accordance with the Merger
Agreement), all of the Security Holder’s Common Stock in response to the Offer
pursuant to this Article II (including the execution and delivery on behalf of
such holder any letters of transmittal or similar documents necessary to confirm
or effect the surrender of such holder’s Common Stock in accordance with the
terms of the Offer), and (C) vote such Security Holder’s Convertible Instruments
and/or Common Stock pursuant to Article III hereof.

(d) The custody arrangement set forth in Section 2(c) and the Company’s
authority hereunder are irrevocable and are not subject to termination (except
as set forth in Article VIII) by the Security Holder or by operation of law,
whether by the dissolution or liquidation of any Security Holder or the
occurrence of any other event.

ARTICLE III: VOTING OF PREFERRED AND COMMON STOCK

Section 3.

(a) At every meeting of the stockholders of the Company called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of Company, each with respect to the Contemplated
Transactions (as defined below) or any Acquisition Proposal, each Security
Holder (in such Security Holder’s capacity as a stockholder of the Company)
shall, or shall cause the holder of record on any applicable record date to,
vote its shares of Series A Preferred, Series B Preferred and/or Common Stock,
as applicable:

(i) in favor of the Merger and the adoption of the Merger Agreement, and in
favor of each of the other actions contemplated by the Merger Agreement (the
“Contemplated Transactions”); and

(ii) against any action or agreement which would reasonably be expected to
impede, interfere with or prevent the Merger, including, but not limited to, any
Acquisition Proposal.

(b) In the event that a meeting of the stockholders of the Company is held, each
Security Holder shall, or shall cause the holder of record on any applicable
record date to, appear at such meeting or otherwise cause its shares of Series A
Preferred, Series B Preferred and/or Common Stock, as applicable, to be counted
as present thereat for purposes of establishing a quorum.

 

6



--------------------------------------------------------------------------------

(c) The Security Holder shall not enter into any agreement or understanding with
any Person to vote or give instructions in any manner inconsistent with the
terms of this Section 3.

(d) Subject to Section 2 of this Agreement, in furtherance of the agreements
contained in Section 3(a) of this Agreement and as security for such agreements,
each Security Holder hereby irrevocably appoints Parent and Merger Sub, or any
nominee designated by Parent or Merger Sub, and each of them individually, as
the sole, exclusive, true and lawful Proxy (the “Proxy”) of such Security
Holder, to vote each of such Security Holder’s Series A Preferred, Series B
Preferred, and/or Common Stock, as applicable, as the Proxy of such Security
Holder, for and in the name, place and stead of such Security Holder, with full
power of substitution and resubstitution, (i) in favor of the adoption of the
Merger Agreement and approval of the Merger and the Contemplated Transactions,
(ii) against any action or agreement which would reasonably be expected to
impede, interfere with or prevent the Merger, including, but not limited to, any
Acquisition Proposal, and (iii) in the discretion of the Proxy, with respect to
any proposed postponements or adjournments of any annual or special meeting of
the stockholders of the Company held in connection with any of the foregoing.
Each Security Holder hereby affirms and agrees that the irrevocable proxy set
forth in this Section 3(d) is given in connection with the execution of the
Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Security Holder under this Agreement. Each
Security Holder hereby further affirms and agrees that the irrevocable proxy is
coupled with an interest and, except as set forth in this Section 3(d) or
Section 3(e) of this Agreement, is intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law. If for
any reason the Proxy granted herein is not irrevocable, then such Security
Holder agrees that it shall vote such Security Holder’s Series A Preferred,
Series B Preferred and/or Common Stock, as applicable, in accordance with this
Section 3 as instructed by Parent in writing. Each Security Holder shall
promptly deliver to Parent any proxy cards that such Security Holder receives
with respect to the voting of its shares of Series A Preferred, Series B
Preferred and/or Common Stock. Each Security Holder hereby represents that any
proxies heretofore given in respect of such Security Holder’s Series A
Preferred, Series B Preferred and/or Common Stock, if any, are revocable, and
hereby revokes such proxies.

(e) The parties acknowledge and agree that nothing contained in this Agreement
shall restrict, limit or prohibit any director who has been designated by a
Security Holder to the board of directors of the Company from exercising (in his
or her capacity as a director of the Company) his or her fiduciary duties as a
director.

ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF EACH SECURITY HOLDER

Section 4. Each Security Holder hereby severally, and not jointly, represents
and warrants (as to such Security Holder) as follows:

(a) Authority. Such Security Holder has all necessary legal capacity, power, and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by such Security Holder and the consummation of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of such Security Holder and, assuming the

 

7



--------------------------------------------------------------------------------

due authorization, execution, and delivery of this Agreement by the Company,
Parent, Merger Sub and each other Security Holder, this Agreement constitutes a
legal, valid, and binding obligation of such Security Holder, enforceable
against such Security Holder in accordance with its terms, except as such
enforceability may be limited by bankruptcy, reorganization, fraudulent
conveyance, insolvency, moratorium, or similar laws affecting the rights and
remedies of creditors generally and by equitable principles of general
application (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(b) Ownership of Convertible Instruments. Such Security Holder is the record and
beneficial owner of, and has good title to, such Security Holder’s Convertible
Instruments listed beside such Security Holder’s name on Schedule I attached
hereto, free and clear of all claims, liens, encumbrances and security interests
of any nature whatsoever other than those under (i) applicable securities laws,
and (ii) that certain Co-Sale Agreement, dated as of May 22, 2004, by and among
the Security Holders and the Company, and, other than Common Stock, such
Security Holder does not own, of record or beneficially, any shares of capital
stock of the Company or other instruments convertible into capital stock of the
Company other than (i) the Security Holder’s Convertible Instruments subject to
this Agreement and (ii) the Company Warrants. Other than as set forth in that
certain Amended and Restated Stockholders’ Agreement, dated as of May 28, 2004,
by among the Security Holders, the Company and certain other parties, each
Security Holder has sole voting power and sole power to issue instructions with
respect to the matters set forth in this Agreement, sole power of disposition
with respect to dispositions contemplated by this Agreement, and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Security Holder’s Convertible Instruments, with no
material limitations, qualifications, or restrictions on such rights, subject
only to applicable securities laws and the terms of this Agreement.

(c) Consents and Approvals; No Violation. (i) Except as may be set forth in the
Merger Agreement (including, without limitation, filings as may be required
under applicable securities laws), no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
of this Agreement by such Security Holder and the consummation by such Security
Holder of the transactions contemplated by this Agreement, and (ii) none of the
execution and delivery of this Agreement by such Security Holder, the
consummation by such Security Holder of the transactions contemplated by this
Agreement or compliance by such Security Holder with any of the provisions of
this Agreement shall (A) conflict with or result in any breach of any applicable
documents to which such Security Holder is a party, (B) result in a violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to any third party right of termination, cancellation,
amendment, or acceleration) under any of the terms, conditions, or provisions of
any note, bond, mortgage, indenture, license, contract, commitment, arrangement,
understanding, agreement, or other instrument or obligation of any kind to which
such Security Holder is a party, or (C) subject to compliance with filing
requirements as may be required under applicable securities laws, violate any
order, writ, injunction, decree, judgment, statute, rule, or regulation
applicable to such Security Holder, except in each case, where the absence of
filing or authorization, conflict, violation, breach, or default would not
materially impair the ability of such Security Holder to consummate the
transactions contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

(d) No Finder’s Fees. Except as contemplated by the Merger Agreement, no broker,
investment banker, financial advisor, or other person is entitled to any
broker’s, finder’s, financial advisor’s, or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of such Security Holder.

ARTICLE V: REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Section 5. Parent and Merger Sub hereby represent and warrant as of the date of
this Agreement as follows:

(a) Organization. Each of Parent and Merger Sub is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.

(b) Corporate Authorization; Validity of Agreement; Necessary Action. Parent and
Merger Sub have the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by Parent and Merger Sub and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of Parent and Merger Sub, and,
assuming the due authorization, execution and delivery thereof by the Company
and each of the Security Holders, constitutes a valid and legally binding
agreement of Parent and Merger Sub enforceable against each of them in
accordance with its terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(ii) general equitable principles.

(c) Consents and Approvals; No Violation. The execution and delivery of this
Agreement by each of Parent and Merger Sub and the consummation by each of
Parent and Merger Sub of the Offer, the Merger and the other transactions
contemplated by the Merger Agreement do not (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination of, (iv) accelerate the performance required by Parent or any of its
Subsidiaries under, (v) result in a right of termination or acceleration under,
(vi) give rise to any obligation to make payments or provide compensation under,
(vii) result in the creation of any Lien upon any of the properties or assets of
Parent or Merger Sub under, or (viii) give rise to any obligation to obtain any
third party consent or provide any notice to any Person under, any of the terms,
conditions or provisions of (A) the respective charters, bylaws, partnership
agreements, trust declarations, or other similar organizational instruments of
Parent or any of its Subsidiaries, (B) any statute, law, ordinance, rule,
regulation, judgment, decree, order, injunction, writ, permit or license of any
court or governmental authority applicable to Parent or any of its Subsidiaries
or any of their respective properties or assets, or (C) any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease, partnership agreement, joint venture agreement or other
instrument, obligation or agreement of any kind to which Parent or any of its
Subsidiaries is now a party or by which Parent or any of its Subsidiaries or any
of their respective properties or assets may be bound or affected, except with
respect to clauses (B) and (C), such triggering of payments, Liens,
encumbrances, filings, notices, Permits, authorizations,

 

9



--------------------------------------------------------------------------------

consents, approvals, violations, conflicts, breaches or defaults which would not
prevent or delay the consummation of the Offer, the Merger or the other
transactions contemplated by the Merger Agreement, including this Agreement.

ARTICLE VI: REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Section 6. The Company hereby represents and warrants as of the date of this
Agreement as follows:

(a) Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its incorporation.

(b) Corporate Authorization; Validity of Agreement; Necessary Action. The
Company has the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by the Company and the consummation of
the transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of the Company and, assuming the due authorization,
execution and delivery thereof by Parent, Merger Sub and each of the Security
Holders, this Agreement constitutes a valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) general equitable principles.

(c) Consents and Approvals; No Violation. Except as set forth in the Merger
Agreement, the execution and delivery of this Agreement by the Company does not
(i) violate, conflict with or result in a breach of, (ii) constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, (iii) result in the termination of, (iv) accelerate the
performance required by the Company or any of its Subsidiaries under, (v) result
in a right of termination or acceleration under, (vi) give rise to any
obligation to make payments or provide compensation under, (vii) result in the
creation of any Lien upon any of the properties or assets of the Company under,
or (viii) give rise to any obligation to obtain any third party consent or
provide any notice to any Person under, any of the terms, conditions or
provisions of (A) the respective charters or bylaws of the Company or any of its
Subsidiaries, (B) any statute, law, ordinance, rule, regulation, judgment,
decree, order, injunction, writ, Permit or license of any court or governmental
authority applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets, other than Required Statutory Approvals, or
(C) any note, bond, mortgage, indenture, deed of trust, license, franchise,
Permit, concession, contract, lease, partnership agreement, joint venture
agreement or other agreement to which the Company or any of its Subsidiaries is
now a party except, with respect to clauses (B) and (C), such triggering of
payments, Liens, encumbrances, filings, notices, Permits, authorizations,
consents, approvals, violations, conflicts, breaches or defaults which would not
prevent or delay the consummation of the Offer, the Merger or the other
transactions contemplated by the Merger Agreement, including this Agreement, or
would not reasonably be expected to have, a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

ARTICLE VII: COVENANTS OF EACH SECURITY HOLDER

Section 7. Each Security Holder severally covenants and agrees as follows:

(a) Restriction on Transfer, Proxies, and Non-Interference. Except as
contemplated by this Agreement or the Merger Agreement, during the period
beginning from the execution and delivery by the parties of this Agreement
through the earlier of (1) the Effective Time or (2) the termination of the
Merger Agreement, such Security Holder shall not (i) directly or indirectly,
offer for sale, sell, transfer, tender, pledge, encumber, assign, or otherwise
dispose of, or enter into any contract, option, or other arrangement or
understanding with respect to, or consent to the offer for sale, transfer,
tender, pledge, encumbrance, assignment, or other disposition of, any or all of
such Security Holder’s Convertible Instruments (and, upon conversion or
exercise, as applicable, of such Convertible Instruments, any or all of such
Security Holder’s Common Stock), (ii) grant any proxies or powers of attorney,
or any other authorization or consent with respect to any or all of such
Security Holder’s Convertible Instruments (and, upon conversion or exercise, as
applicable, of such Convertible Instruments, any or all of such Security
Holder’s Common Stock) that could reasonably be expected to impede, interfere
with or prevent the Merger, (iii) deposit any of such Security Holder’s
Convertible Instruments (and, upon conversion or exercise, as applicable, of
such Convertible Instruments, any or all of such Security Holder’s Common Stock)
into a voting trust or enter into a voting agreement with respect to any of such
Security Holder’s Convertible Instruments (and, upon conversion or exercise, as
applicable, of such Convertible Instruments, any or all of such Security
Holder’s Common Stock), or (iv) take any action that would make any
representation or warranty of such Security Holder contained in this Agreement
untrue or incorrect in any material respect or that would reasonably be expected
to have the effect of preventing or disabling or delaying such Security Holder
from performing such Security Holder’s obligations under this Agreement.

(b) Stop Transfer; Changes in Subject Shares. Such Security Holder agrees with,
and covenants to, the Company, Parent and Merger Sub that (i) this Agreement and
the obligations hereunder shall attach to such Security Holder’s Convertible
Instruments (and, upon conversion or exercise, as applicable, of such
Convertible Instruments, any or all of such Security Holder’s Common Stock) and
shall be binding upon any person or entity to which legal or beneficial
ownership shall pass, whether by operation of law or otherwise, and (ii) such
Security Holder shall not request that the Company register the transfer
(book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of such Security Holder’s Convertible Instruments (and,
upon conversion or exercise, as applicable, of such Convertible Instruments, any
or all of such Security Holder’s Common Stock), unless such transfer is made in
compliance with this Agreement.

(c) Appraisal Rights. Each Security Holder shall not exercise any rights
(including, without limitation, under Section 262 of the Delaware General
Corporation Law) to demand appraisal of any Common Stock that may arise with
respect to the Merger.

(d) No Solicitation.

(i) During the term of this Agreement, each Security Holder agrees that it will
not, and each of its officers, directors, employees, agents or retained
representatives (each, a “Representative”) will not, directly or indirectly
(A) solicit, initiate or knowingly facilitate or

 

11



--------------------------------------------------------------------------------

encourage the making, submission, or reaffirmation by any Person of any inquiry,
proposal or offer with respect to, that constitutes, or would reasonably be
expected to lead to, any Acquisition Proposal, (B) enter into discussions or
negotiations with, or provide access to the non-public properties, books and
records or any confidential information or data relating to the Company to, any
Person relating to an Acquisition Proposal, or (C) enter into any agreement,
understanding, letter or intent or arrangement with respect to any Acquisition
Proposal.

(ii) Each Security Holder agrees that it will notify the Company promptly (and
in any event within forty-eight (48) hours of the Security Holder’s receipt) of
any Acquisition Proposal, including the material terms of the Acquisition
Proposal, which the Security Holder or any Representatives receives after the
date hereof, and shall keep the Company informed on a prompt basis as to the
status of and any material developments regarding any such proposal. No Security
Holder shall, after the date of this Agreement, enter into any confidentiality
agreement that would prohibit them from providing such information to the
Company.

ARTICLE VIII: TERMINATION

Section 8. This Agreement and the covenants and agreements set forth in this
Agreement shall automatically (without any further action of the parties)
terminate and be of no further force and effect upon the termination of the
Merger Agreement. If (i) this Agreement shall be terminated pursuant to
this Section 8, or (ii) for any reason after the satisfaction of the conditions
to the Offer described in Section 1(e) hereof Merger Sub does not accept and
promptly thereafter pay for the shares of Common Stock issuable upon conversion
of the Convertible Instruments, no Note Conversion or Stock Conversion shall
occur, and the Company shall promptly return the Certificates to the applicable
Security Holders. If (i) this Agreement shall be terminated pursuant to this
Section 8, or (ii) for any reason after the satisfaction of the conditions to
the Offer described in Section 1(e) hereof, the payments with respect to the
Company Warrants are not made in accordance with Section 4.4(e) of the Merger
Agreement, the Company shall promptly return the Company Warrants to the
applicable Security Holder.

ARTICLE IX: MISCELLANOUS

Section 9.

(a) Further Assurances. From time to time, at any other party’s reasonable
request and without further consideration, each party shall execute and deliver
such additional documents and take all such further lawful action as may be
reasonably requested to consummate and make effective the transactions
contemplated by this Agreement.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter of this Agreement.

(c) Assignment. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other parties.

 

12



--------------------------------------------------------------------------------

(d) Amendments and Waivers. This Agreement may not be amended, changed,
supplemented, waived, or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by all of the relevant
parties.

(e) Notices. All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly received if so given) by hand delivery, telegram, telecopy, or by mail
(registered or certified mail, postage prepaid, return receipt requested) or by
any courier service, such as Federal Express, providing proof of delivery. All
communications under this Agreement shall be delivered to the respective parties
at the following addresses:

If to the Security Holders: At the address set forth beside each Security
Holder’s name listed on Schedule 1.

If to Parent of Merger Sub:

QinetiQ North American Operations, LLC

7918 Jones Branch Drive

Suite 400

McLean, VA 22102

Attention: Duane Andrews, Chief Executive Officer

with copies to:

Latham & Watkins LLP

555 Eleventh Street, NW

Washington, D.C. 20004

Attention: James R. Hanna

(Fax) 202/637-2201

If to the Company:

Analex Corporation

2677 Prosperity Avenue, Suite 400

Fairfax, Virginia 22031

Attention: Sterling E. Phillips, Jr.

(Fax)

with copies to:

Holland & Knight LLP

1600 Tysons Boulevard

Suite 700

McLean, Virginia 22102

Attention: William J. Mutryn

(Fax) 703/720-8610

 

13



--------------------------------------------------------------------------------

Hogan & Hartson LLP

555 Thirteenth Street, NW

Washington, D.C. 20024

Attention: Stuart A. Barr

(Fax) 202/637-5910

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(f) Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal, or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement will be reformed,
construed, and enforced in such jurisdiction as if such invalid, illegal, or
unenforceable provision or portion of any provision had never been contained in
this Agreement.

(g) Specific Performance. Each of the parties recognizes and acknowledges that a
breach by it of any covenants or agreements contained in this Agreement will
cause the other parties to sustain damages for which they would not have an
adequate remedy at law for money damages, and therefore each of the parties
agrees that, in the event of any such breach, the aggrieved party shall be
entitled to the remedy of specific performance of such covenants and agreements
and injunctive and other equitable relief in addition to any other remedy to
which it may be entitled at law or in equity.

(h) Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect of this Agreement at law or in
equity shall be cumulative and not alternative, and the exercise of any thereof
by any party shall not preclude the simultaneous or later exercise of any other
such right, power, or remedy by such party.

(i) No Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of, and shall not be enforceable by, any person who or which is not a
party to this Agreement.

(j) No Waiver. The failure of any party to exercise any right, power, or remedy
provided under this Agreement or otherwise available in respect of this
Agreement at law or in equity, or to insist upon compliance by any other party
with its obligations under this Agreement, and any custom or practice of the
parties at variance with the terms of this Agreement shall not constitute a
waiver by such party of its right to exercise any such or other right, power, or
remedy or to demand such compliance.

(k) Governing Law. This Agreement shall be deemed a contract made under, and for
all purposes shall be construed in accordance with, the internal laws of the
State of Delaware without regard to principles of conflicts of law.

(l) Descriptive Headings. The descriptive headings used in this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

14



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed in two or more counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARENT:

QINETIQ NORTH AMERICA OPERATIONS, LLC

By:

 

/s/ Duane Andrews

Name:

  Duane Andrews

Title:

  Chief Executive Officer

 

MERGERSUB:

APOLLO MERGER SUB INC.

By:

 

/s/ Duane Andrews

Name:

  Duane Andrews

Title:

  President

 

THE COMPANY:

ANALEX CORPORATION

By:

 

/s/ Sterling E. Phillips, Jr.

Name:

  Sterling E. Phillips, Jr.

Title:

  Chief Executive Officer

 

SECURITY HOLDERS:

GENERAL ELECTRIC PENSION TRUST

By:

 

GE Asset Management Incorporated,

its Investment Manager

 

By:

 

/s/ Daniel L. Furman

Name:

  Daniel L. Furman

Title:

  Vice President

 

NEW YORK LIFE CAPITAL PARTNERS II, L.P.

By:

 

NYLCAP Manager LLC,

its Investment Manager

By:

 

/s/ John E. Schumacher

Name:

  John E. Schumacher

Title:

  Chief Executive Officer

 

PEQUOT PRIVATE EQUITY FUND III, L.P.

By:

 

Pequot Capital Management, Inc.,

its Investment Manager

By:

 

/s/ Carlos Rodrigues

Name:

  Carlos Rodrigues

Title:

  CFO, Pequot Ventures

[Signatures Continue On The Following Page]

 

16



--------------------------------------------------------------------------------

PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS FUND III, L.P. By:  

Pequot Capital Management, Inc.,

its Investment Manager

By:  

/s/ Carlos Rodrigues

Name:   Carlos Rodrigues Title:   CFO, Pequot Ventures

 

17



--------------------------------------------------------------------------------

SCHEDULE I

 

Name and Address of Security Holder

  

Convertible Instrument and

Number Held by Security Holder

as of the Date Hereof

  

Number of Shares of Common
Stock Issuable to Security
Holder Upon the Effectiveness

of the Stock Conversion

 

Pequot Private Equity Fund III, L.P.

Address: 500 Nyala Farm Road, Westport, CT 06880

Attention: Carlos Rodrigues, George Childs

Facsimile: (203) 557-5563

Copies to: (1)

   5,895,397 Series A Preferred       5,895,397     
2,754,554 shares of Series B Preferred       3,443,192      Series A Notes      
3,930,265 *       Total:    13,268,854               

Pequot Offshore Private Equity Partners III, L.P.

Address: 500 Nyala Farm Road, Westport, CT 06880

Attention: Carlos Rodrigues, George Childs

Facsimile: (203) 557-5563

Copies to: (1)

   831,060 Series A Preferred       831,060      388,303 shares of Series B
Preferred       485,379      Series A Notes       554,040 *       Total:   
1,870,479               

General Electric Pension Trust

Address: c/o GE Asset Management Incorporated ,
3001 Summer Street, Stamford, Connecticut 06905

Attention: Daniel L. Furman, Esq.

Facsimile: (203) 326-4073

Copies to: (2)

   4,285,713 shares of Series B Preferred       5,357,141         Total:   
5,357,141               

New York Life Capital Partners II, L.P.

Address: c/o NYLCAP Manager LLC,
51 Madison Avenue, Room 3009, New York, New York 10010

Attention: James M. Barker V, Lorne Smith, Esq.

Facsimile: (212) 576-5591

   3,142,857 shares of Series B Preferred       3,928,571  

Copies to: (2)

      Total:    3,928,571               

--------------------------------------------------------------------------------

* The above figure represents shares issued upon conversion of principal.
Interest will be converted effective as of the Expiration Date, provided, that
on such Expiration Date Merger Sub accepts for payment all Shares validly
tendered and not withdrawn pursuant to the Offer.

(1) Thelen Reid Brown Raysman & Steiner LLP

875 Third Avenue

New York, New York 10022-6225

Attention: Richard S. Green

Facsimile: 212-829-2006

(2) Dewey Ballantine LLP

1301 Avenue of the Americas

New York, New York 10019

Attention: Linda E. Ransom, Esq.

Facsimile: 212-259-6576

 

18